U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 24, 2020

BY ECF
USDC SDNY
The Honorable Andrew L. Carter DOCUMENT
Southern District of New York ELECTRONICALLY FILED
40 Foley Square DOC#: ____
» lH 27-20
New York, New York 10007 DATE FILED: 27 > —=——

Re: United States v. Juan Medina, S1 19 Cr. 493 (ALC)

Dear Judge Carter:

The Government writes on behalf of the parties to request that the Court adjourn the status
conference currently scheduled for January 28, 2020 at 2:00 p.m. By way of update, the parties
are in discussions concerning a pretrial disposition to this matter and believe that a resolution will
be reached. The parties request a four-week adjournment to complete negotiations.

Defense counsel advises that due to the defendant’s work schedule, if convenient for the
Court, an appearance on a Tuesday at 2:00 p.m. or later will allow the defendant to appear in court
without disruption to his commitments at work.

Finally, the parties jointly request that the Court exclude time until the date of the next
conference scheduled by the Court.

Ape cok\on agente’. Svyasvs
Gonrtersence odour Hed Xo Yeloruery 25,2020
GEOFFREY S. BERMAN

at ZABQ .
“Ym. 7 VYame eK \ocdAed . United States Attorney
SoSpered.

LY Cm me

Ryan B. Finkel
\-2-20 Assistant United States Attorney
(212) 637-6612

Respectfully submitted,

 

 
